Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 1 of 17 Page ID #:3161




                   EXHIBIT 13




                                                                                 174
                                                                De Lilly Decl. Ex. 13
Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 2 of 17 Page ID #:3162


                                                                            Page 1
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


              THRIVE NATURAL CARE, INC.,                 )
                                                         )
                                 Plaintiff,              )
                                                         )
                     VS.                                 ) CASE NO.:
                                                         ) 2:20-cv-9091-PA-AS
                                                         )
              THRIVE CAUSEMETICS, INC.,                  )
                                                         )
                                 Defendants.             )
              ___________________________________)
              VIDEOTAPED REMOTE DEPOSITION OF ALEX MCINTOSH, ON BEHALF
                                OF ECOMUNDI VENTURES, LLC
                                     Irvine, California
                                    Friday, July 30, 2021
                                    MAGNA LEGAL SERVICES
                                        (866) 624-6221
                                        www.MagnaLS.com




              Job No.:     737849
              Reported by:
              Shirley R. Lynn, C.S.R. NO. 13784




                                                                                 175
                                                                De Lilly Decl. Ex. 13
Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 3 of 17 Page ID #:3163


                                                                            Page 2
        1                      UNITED STATES DISTRICT COURT
        2                     CENTRAL DISTRICT OF CALIFORNIA
        3
        4    THRIVE NATURAL CARE, INC.,                )
                                                       )
        5                        Plaintiff,            )
                                                       )
        6            VS.                               ) CASE NO.:
                                                       )   2:20-cv-9091-PA-AS
        7                                              )
             THRIVE CAUSEMETICS, INC.,                 )
        8                                              )
                                 Defendants.           )
        9    ___________________________________)
       10
       11                  REMOTE VIDEOTAPED DEPOSITION OF ALEX MCINTOSH ON
       12    BEHALF OF ECOMUNDI VENTURES, LLC, taken on behalf of the
       13    Defendant, at Irvine, California, commencing at 1:43 p.m.,
       14    Friday, July 30, 2021, before Shirley R. Lynn, Certified
       15    Shorthand Reporter, License No. 13784, for the State of
       16    California, pursuant to Notice.
       17
       18
       19
       20
       21
       22
       23
       24
       25




                                                                                 176
                                                                De Lilly Decl. Ex. 13
Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 4 of 17 Page ID #:3164


                                                                            Page 3
         1    APPEARANCES (All parties appearing remotely):
         2
         3    For the Plaintiff:
         4         THE MCARTHUR LAW FIRM, P.C.
                   BY: STEPHEN MCARTHUR, ESQ.
         5         9465 Wilshire Boulevard, Suite 300
                   Beverly Hills, California 90212
         6         Phone: (323) 639-4455
                   E-mail: stephen@smcarthurlaw.com
         7
              For the Defendants:
         8
                   SIDLEY AUSTIN LLP
         9         BY: ROLLIN A. RANSOM, ESQ.
                   555 West Fifth Street, Suite 4000
       10          Los Angeles, California 90013
                   Phone: (213) 896-6000
       11          E-mail: rransom@sidley.com
       12     Also Present:
       13          Videographer/Brianna Diaz
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25




                                                                                 177
                                                                De Lilly Decl. Ex. 13
Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 5 of 17 Page ID #:3165


                                                                            Page 5
         1            IRVINE, CALIFORNIA; FRIDAY, JULY 30, 2021
         2                               AT 1:43 P.M.
         3                                    -0O0-
         4                                     ***
         5               THE VIDEOGRAPHER:      We are now on the
         6    record.    This begins Videotape No. 1 in the
         7    deposition of Ecomundi Ventures, LLC, representative
         8    in the matter of Thrive Natural Care, Inc., versus
         9    Thrive Causemetics, Inc., the United States District
       10     Court, Central District of California.
       11                Today is July 30th, 2021, and the time is
       12     1:43 p.m.    This deposition is being taken remotely via
       13     web conferencing at the request of Sidley Austin, LLP.
       14                The videographer is Brianna Diaz of Magna Legal
       15     Services, and the court reporter is Shirley Lynn of
       16     Magna Legal Services.
       17                Counsel and all parties present state their
       18     appearances and whom they represent at this time,
       19     please.
       20                MR. MCARTHUR:     Steven McArthur for Ecomundi
       21     Ventures, LLC.
       22                MR. RANSOM:     Rollin Ransom for Defendant
       23     Thrive Causemetics, Inc.
       24                THE VIDEOGRAPHER:      Thank you.
       25                Would the court reporter please swear in the




                                                                                 178
                                                                De Lilly Decl. Ex. 13
Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 6 of 17 Page ID #:3166


                                                                            Page 6
         1    witness.
         2                            ALEXANDER MCINTOSH,
         3               having first been duly sworn, was
         4               examined and testified as follows:
         5               THE WITNESS:      I do.
         6                                 EXAMINATION
         7     BY MR. RANSOM:
         8         Q     Would you please state your name.
         9         A     Alexander McIntosh.
       10          Q     Mr. McIntosh, we've been through this a
       11     couple times, so I know you know how the process
       12     works as a result of either your testimony earlier
       13     today or last Friday.
       14                Do you have any questions about what we're
       15     doing here today or how it's going to go?
       16          A     I do not.
       17          Q     Okay.    Mr. McIntosh, I have loaded a
       18     document into chat that has been marked as
       19     Exhibit 94.     Can you please open it and tell me when
       20     you've had a chance to review?
       21                (Exhibit 94 was marked for
       22                identification.)
       23                THE WITNESS:      I've scanned through it,
       24     Mr. Ransom.
       25      BY MR. RANSOM:




                                                                                 179
                                                                De Lilly Decl. Ex. 13
Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 7 of 17 Page ID #:3167


                                                                          Page 20
         1    "Thrive" for various goods?
         2         A     Yes.
         3         Q     And you'll see at the top of the first page
         4    of Exhibit 95, there's a Serial No. 85726058.
         5               Do you see that?
         6         A     I do.
         7         Q     And then below that, there's a filing date
         8    September 9th, 2012.
         9               Do you see that?
       10          A     Where is that?
       11          Q     Immediately below the serial number at the
       12     very top of the first page of Exhibit 95.
       13          A     Oh, yes, I see at the top.          Okay.    Yes, I
       14     see that.
       15          Q     Is that the date on which Ecomundi Ventures
       16     filed or had filed on its behalf this trademark
       17     application?
       18          A     I don't recall.       The document speaks for
       19     itself.    I don't -- I don't recall the activity of
       20     that day.
       21          Q     You don't have any reason to question that
       22     that's the date on which this application was filed,
       23     do you?
       24          A     I do not.
       25          Q     Why did Ecomundi file the application




                                                                                 180
                                                                De Lilly Decl. Ex. 13
Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 8 of 17 Page ID #:3168


                                                                          Page 19
         1         A     Okay.    Let me open that up and just go
         2    through it.
         3               (Exhibit 95 was marked for
         4               identification.)
         5               MR. RANSOM:      Okay.
         6               THE WITNESS:      Okay.    I've scanned through
         7    it, Mr. Ransom.
         8     BY MR. RANSOM:
         9         Q     Do you recognize -- well, strike that.
       10                MR. RANSOM:      I dropped a document in the
       11     chat that I'll ask the court reporter to mark as
       12     Exhibit 95.
       13      BY MR. RANSOM:
       14          Q     Mr. McIntosh, do you recognize Exhibit 95?
       15          A     It looks like a printout of -- I don't
       16     recognize the format, but it looks like a printout
       17     of the -- the trademark application.
       18          Q     And when you say "the trademark
       19     application," what do you mean?
       20          A     A trademark application.         I'm actually -- I
       21     can't tell, but it looks like a trademark
       22     application for -- for Thrive.
       23          Q     Do you recognize Exhibit 95, if not in
       24     form, in content, as the trademark application that
       25     Ecomundi Ventures filed to register the mark




                                                                                 181
                                                                De Lilly Decl. Ex. 13
Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 9 of 17 Page ID #:3169


                                                                          Page 40
         1    separately incorporated in the products offered
         2    through Thrive Natural Care?
         3          A    Yes.    Because I was spending a lot of my
         4    money to build all of the -- do all the activity
         5    that we talked about earlier, the hiring of
         6    consultants and building the formulas and so forth.
         7               And because I was also, at the time, doing some
         8    consulting, it made sense to split it out and have it be
         9    its own entity.
       10                MR. RANSOM:     I have dropped a document into
       11     the chat that I'll ask the court reporter to mark as
       12     Exhibit 96.     This was produced by Thrive Natural
       13     Care in this action and bears Bates Nos. TNC 1196
       14     through 97.
       15                (Exhibit 96 was marked for
       16                identification.)
       17      BY MR. RANSOM:
       18           Q    Mr. McIntosh, could you open Exhibit 96 and
       19     tell me when you're ready.
       20           A    Should I close 94 and 95, Mr. Ransom?
       21           Q    Yes, you may close those for now.
       22           A    All right.     Those are closed.
       23                Okay.   I've got it open.       Let me read through
       24     it.
       25                I've scanned through the document, Mr. Ransom.




                                                                                 182
                                                                De Lilly Decl. Ex. 13
Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 10 of 17 Page ID
                                  #:3170

                                                                       Page 41
      1         Q     Do you recognize Exhibit 96?
      2         A     I do.
      3         Q     What is it?
      4         A     It's a trademark assignment.
      5         Q     And is it a trademarks assignment that
      6    relates to the mark "Thrive"?
      7         A     Yes.
      8         Q     And is this an assignment by which Ecomundi
      9    Ventures assigned its rights with respect to the
     10    trademark "Thrive" to Thrive Natural Care?
     11         A     That's my understanding of what this
     12    document is.
     13         Q     Okay.    Why did Ecomundi Ventures sign
     14    Exhibit 96?
     15         A     I'm sorry.     Why did it sign this?
     16         Q     Why did it enter into this -- or sign this
     17    trademark assignment?
     18               MR. MCARTHUR:      Objection.     Vague.
     19               THE WITNESS:      Yeah.    Could you be more
     20    specific, sir?      I'm happy to answer.        I just don't
     21    know exactly what you're asking.
     22     BY MR. RANSOM:
     23         Q     What was the reason that Ecomundi Ventures
     24    assigned its trademark interest in the "Thrive" mark
     25    to Thrive Natural Care?




                                                                              183
                                                             De Lilly Decl. Ex. 13
Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 11 of 17 Page ID
                                  #:3171

                                                                       Page 46
      1    was signed several months after the effective date?
      2         A     I don't.
      3         Q     Okay.    Do you know what is meant by a "Nunc
      4    Pro Tunc Trademark Assignment," that phrase?
      5         A     No, I don't.
      6         Q     Did you take Latin at all --
      7         A     Unfortunately, not.
      8         Q     -- in your education?
      9               Okay.    No longer a required class at Yale.
     10    Yeah, no, it's not a common phrase, I'll give you that.
     11               Okay.    As of May 23rd, 2013, had Ecomundi sold
     12    any products bearing the "Thrive" trademark?
     13         A     As of -- as of the date you said, had
     14    Ecomundi done what?
     15         Q     As of May 23rd, 2013, had Ecomundi sold any
     16    products bearing the "Thrive" trademark?
     17         A     No.
     18         Q     As of May 23rd, 2013, had Ecomundi
     19    advertised any products bearing the "Thrive"
     20    trademark?
     21         A     Can you define "advertised"?
     22         Q     Do you have an understanding of what's
     23    meant by that term?
     24         A     Well, I -- then I'll answer your question
     25    this way and maybe you can refine it if you choose




                                                                              184
                                                             De Lilly Decl. Ex. 13
Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 12 of 17 Page ID
                                  #:3172

                                                                       Page 49
      1    addition to that.
      2         Q     Okay.    And which partners are in addition
      3    to supply and manufacturing?
      4         A     Sales.
      5         Q     And would those be -- sorry.
      6         A     Rural -- rural farmers.
      7         Q     Are rural farmers part of the supply chain
      8    for Thrive products?
      9         A     They're part of the regenerative business
     10    model.
     11         Q     Okay.    They're the source of some of the
     12    ingredients in the product; correct?
     13         A     In part.     They're also the partners in
     14    restoring the land and coming up with a model to
     15    boost rural farmer livelihoods.
     16         Q     Do you recall any consumer-facing use of
     17    the term "Thrive" by Ecomundi on or before May 23rd,
     18    2013?
     19         A     Yes.    Working with our branding group to
     20    develop all of the packaging for the first skincare
     21    line.    That was done in, I think, late 2012 or early
     22    2013.
     23         Q     And was any of that packaging presented to
     24    consumers on or before May 23rd, 2013?
     25         A     I don't recall at this point.




                                                                              185
                                                             De Lilly Decl. Ex. 13
Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 13 of 17 Page ID
                                  #:3173

                                                                       Page 51
      1         Q     I understand.      Thank you.     That -- that's
      2    helpful.
      3               (Court Reporter clarification.)
      4               THE WITNESS:      By -- I think I said "by
      5    Ecomundi."
      6     BY MR. RANSOM:
      7         Q     When is the first time a product package
      8    that featured the name Thrive, when is the first
      9    time such a product package was generated?
     10         A     I don't recall, but I'm going to say 2012
     11    in -- in some of the marketing material, some of the
     12    presentations.      But I -- yeah, I'm thinking some of
     13    the -- the early communications.           I'm thinking we
     14    had mockups of -- of Thrive packaging back in 2012.
     15         Q     Was any of that marketing material
     16    presented to retailers, to your knowledge, prior to
     17    May 23rd, 2013?
     18         A     I don't recall.       I was definitely talking
     19    to sales brokers, and I -- I don't recall if they
     20    spoke with -- with retailers.
     21         Q     Was any of that marketing material
     22    presented to consumers prior to May 23rd, 2013?
     23         A     I don't recall, but I would -- I would --
     24    I'm guessing that the -- the branding agency did
     25    show it to consumers for feedback.           They typically




                                                                              186
                                                             De Lilly Decl. Ex. 13
Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 14 of 17 Page ID
                                  #:3174

                                                                       Page 52
      1    do things like that.
      2         Q     I hear you word -- say the word "guessing."
      3    Do you -- do you have firsthand knowledge of that,
      4    one way or the other, or is that your supposition?
      5         A     That's my supposition.
      6         Q     Okay.
      7               Okay.   Turning back to Exhibit 96.         If you look
      8    in the -- to the fourth paragraph, that -- it's the
      9    third paragraph that starts "Whereas," you see there's a
     10    reference to a "TECHNOLOGY ASSIGNMENT AGREEMENT"?
     11               Do you see that?
     12         A     I do.
     13         Q     Do you know what that's a reference to?
     14         A     I don't.
     15               MR. RANSOM:     I've dropped a document into
     16    the chat.    I am going to ask that the court reporter
     17    mark it as Exhibit 97.       It was produced by Thrive
     18    Natural Care in this action and bears Bates
     19    Nos. 1408 through 1422.
     20               (Exhibit 97 was marked for
     21               identification.)
     22     BY MR. RANSOM:
     23         Q     Mr. McIntosh, please open it, take a look
     24    at it, and let me know when you're ready.
     25         A     Okay.   I think this is one of the larger




                                                                              187
                                                             De Lilly Decl. Ex. 13
Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 15 of 17 Page ID
                                  #:3175

                                                                       Page 59
      1         A     Correct.
      2         Q     And it states that "Purchaser" -- that's
      3    Ecomundi; correct?
      4               Ecomundi is the purchaser in this agreement?
      5         A     Yes.
      6         Q     "Purchaser agrees to purchase from the
      7    Company" -- that's Thrive Natural Care; correct?
      8         A     Correct.
      9         Q     So Ecomundi agreed to purchase from Thrive
     10    Natural Care an aggregate of 50 million shares of
     11    the common stock of Thrive Natural Care; correct?
     12               MR. MCARTHUR:      Objection.     The document
     13    speaks for itself.
     14               You can answer.
     15               THE WITNESS:      That's what the document
     16    says.
     17     BY MR. RANSOM:
     18         Q     Okay.    And do you recall this transaction?
     19         A     I don't.
     20         Q     Okay.    But you understand you've been
     21    designated to testify on -- on behalf of Ecomundi
     22    with respect to the assignment of trademark rights
     23    from Ecomundi to Thrive Natural Care; correct?
     24         A     Correct.
     25         Q     Okay.    What was the dollar value attributed




                                                                              188
                                                             De Lilly Decl. Ex. 13
Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 16 of 17 Page ID
                                  #:3176

                                                                       Page 60
      1    to the transfer of intellectual property rights
      2    pursuant to the Technology Assignment Agreement?
      3         A     I -- I don't know how to answer your
      4    question, sir.
      5         Q     Is it correct that this agreement reflects
      6    a payment or -- strike that.
      7               Is it correct that this agreement reflects a
      8    dollar value for the transfer of intellectual property
      9    rights pursuant to the Technology Assignment Agreement?
     10         A     I'm -- I'm -- say your question one more
     11    time, sir.     I'm just trying to make sure I -- I
     12    answer it correctly.
     13         Q     Sure.
     14               Is it correct that Exhibit 97 reflects the
     15    value attributable to the transfer of intellectual
     16    property rights from Ecomundi to Thrive Natural Care
     17    pursuant to the Technology Assignment Agreement?
     18         A     I believe that's what is in here.           I'm not
     19    following your words.        But I think -- I believe the
     20    answer is "yes."
     21         Q     Is it correct that Exhibit 97 attributes
     22    the value of the -- of the intellectual property
     23    rights transferred as $25?
     24         A     I don't know.      Can you show me where you
     25    are with that?




                                                                              189
                                                             De Lilly Decl. Ex. 13
Case 2:20-cv-09091-PA-AS Document 63-10 Filed 08/23/21 Page 17 of 17 Page ID
                                  #:3177

                                                                       Page 85
      1                                CERTIFICATE
      2                                      OF
      3                            SHORTHAND REPORTER
      4                                 *   *   *   *
      5
      6                 I, Shirley Lynn, CSR No. 13784, a Certified
      7    Shorthand Reporter in and for the State of California,
      8    do hereby certify:
      9                 That prior to being examined, the witness
     10    named in the foregoing proceedings declared under
     11    penalty of perjury to testify to the truth, the whole
     12    truth, and nothing but the truth;
     13                 That said proceedings were taken by me in
     14    shorthand at the time and place herein named and were
     15    thereafter transcribed into typewriting under my
     16    direction, said transcript being a true and correct
     17    transcription of my shorthand notes;
     18                 Pursuant to Federal Rule 30(e), transcript
     19    review was requested.
     20                 I further certify that I have no interest in
     21    the outcome of this action.
     22                                             _____________________
     23                                                     SHIRLEY LYNN
                                                            CSR NO. 13784
     24
     25




                                                                              190
                                                             De Lilly Decl. Ex. 13
